Citation Nr: 0110307	
Decision Date: 04/09/01    Archive Date: 04/17/01

DOCKET NO.  98-20 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to service 
connection for tinnitus.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of entitlement to a bilateral 
wrist disability.

4.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD), from October 1, 1997?  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel
INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

These matters came to the Board of Veterans' Appeals (Board) 
from a July 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  

The appellant has raised the claim of entitlement to service 
connection for "residuals of Agent Orange exposure."  He 
also appears to claim that his son, TRB, Jr., became 
permanently incapable of self support prior to age 18.  These 
issues, however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  


FINDINGS OF FACT

1.  In an unappealed decision of May 1986, the RO denied the 
claim of entitlement to service connection for bilateral 
hearing loss on the basis that the medical evidence of record 
failed to show that it was incurred in or aggravated by the 
veteran's service, and that the most recent examination 
showed that his hearing loss was within normal limits.  

2.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for bilateral hearing loss in 
May 1986 is cumulative and redundant, and by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 

3.  In an unappealed decision of May 1986, the RO denied the 
claim of entitlement to service connection for tinnitus on 
the basis that the medical evidence of record failed to show 
that it was incurred in or aggravated by the veteran's 
service.  

4.  The evidence reviewed and submitted since the RO denied 
the claim of service connection for tinnitus in May 1986 is 
cumulative and redundant, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim. 

5.  In an unappealed decision of May 1986, the RO denied the 
claim of entitlement to service connection for a bilateral 
wrist disability on the basis that the medical evidence of 
record failed to show that it was incurred in or aggravated 
by the veteran's service, and that the recent examination 
failed to show any objective evidence of wrist disease.

6.  The evidence reviewed and submitted since the RO denied 
the claim of entitlement to service connection for a 
bilateral wrist disability in May 1986 is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 


CONCLUSIONS OF LAW

1.  The RO's May 1986 denial of the claim of service 
connection for bilateral hearing loss is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.156(a), 
3.160(d), 20.302, 20.1103 (2000).

2.  The RO's May 1986 denial of the claim of service 
connection for bilateral tinnitus is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 
20.1103.

3.  The RO's May 1986 denial of the claim of service 
connection for a bilateral wrist disorder is final; evidence 
submitted since that denial is not new and material, and the 
claim is not reopened.  38 U.S.C.A. §§ 5108, 7105; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.156(a), 3.160(d), 20.302, 
20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Physical examination at enlistment in January 1969 revealed 
no complaints or findings pertaining to a wrist disorder, 
hearing loss and/or tinnitus.  Clinical evaluation revealed 
normal ears, and upper extremities.  Audiological evaluation 
did not reveal a "hearing loss" as that term is defined by 
VA at 38 C.F.R. § 3.385 (2000).

In August and September 1969, the veteran was treated for 
complaints of wrist and forearm pain which he related to 
heavy lifting.  He reported that the pain began two months 
prior to examination.  X-ray examination revealed normal 
wrists,  Physical examination resulted in a diagnosis of a 
chronic strain.  

In December 1970, the veteran reported having wrist trouble 
at his separation examination.  The examiner reported that 
the veteran had sprained both wrists in August 1969, and that 
there were no sequelae.  Clinical evaluation revealed normal 
ears and normal upper extremities.  Audiological evaluation 
did not reveal a hearing loss for VA purposes. 

In March 1974, an examination for the veteran's entrance into 
the National Guard revealed normal ears and upper 
extremities.  The veteran reported occasional wrist pain, 
which was not found to be disqualifying.  The veteran did not 
report any problems with hearing loss or tinnitus.  
Audiological evaluation did not reveal a hearing loss for VA 
purposes.

In January 1986, the veteran claimed, in pertinent part, 
entitlement to service connection for a bilateral wrist 
disability, hearing loss and tinnitus.  Pursuant to his 
claim, a VA examination was conducted in March 1986.  At that 
time, the examiner did not find evidence of disease of 
wrists.  Also, the x-rays did not reveal evidence of bone, 
soft tissue or joint abnormalities.  

Regarding his hearing, the examiner determined that the 
veteran's hearing sensitivity was within normal limits 
bilaterally, except for a moderate sensorineural impairment 
in the high frequencies of the left ear.  It was also 
indicated that the veteran complained of constant bilateral 
ringing tinnitus.  An opinion linking either a hearing loss 
or tinnitus to service was not offered. 

In a May 1986 decision, the RO denied the claim of service 
connection for a bilateral wrist disability, hearing loss and 
tinnitus.  The RO found that the medical evidence of record 
failed to show that the conditions were incurred in or 
aggravated by the veteran's service.  It was specifically 
noted that the recent examination failed to show any 
objective evidence of disease of the wrists, and that his 
hearing loss was within normal limits.  It was further noted 
that while the veteran complained of tinnitus at the time of 
the examination, the service medical records were silent as 
to the condition.  

Notification of the decision, which included information 
concerning the veteran's appellate rights, was issued in May 
1986.  Since appellate action was not initiated, the decision 
became final.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000). I n addition, certain chronic 
conditions, including sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2000).

Decisions of the RO are final under 38 U.S.C.A. § 7105; 
however, VA must reopen the claim and review the former 
disposition of the case where new and material evidence is 
submitted with regard to a previously disallowed claim.  
38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The United States Court of Appeals for Veterans Claims 
(Court) has established a two-step analysis that must be 
applied in cases in which a claimant seeks to reopen a claim 
that has become final.  First, there must be a determination 
as to whether there is new and material evidence to reopen 
the claim.  If there is such evidence, the claim must be 
reviewed on the basis of all the evidence, both old and new.  
A decision regarding either is appealable.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  If the evidence is found 
to be new and material under these guidelines, the claim is 
reopened, and then the Board must evaluate the merits of the 
veteran's claims in light of all the evidence.  

Finally, the Court has held that in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Then, once reopened, the 
ultimate credibility or weight to be accorded such evidence 
must be determined as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

In a case unrelated to the present appeal, the Court has 
stated that in determining whether new and material evidence 
has been submitted, it is necessary to consider all evidence 
added to the record since the last time the claim was denied 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Therefore, the question now before the Board is whether new 
and material evidence has been added to the record subsequent 
to the May 1986 denial.  Here, such evidence consists of 
private and VA medical reports, VA examination reports, and 
statements.  

Private medical records show that in 1994, the veteran 
complained of tingling in his hands and wrists after being in 
the cold fighting a fire.  Physical examination resulted in a 
diagnosis of frostbite.  

A VA examination was conducted in December 1997.  At that 
time, bilateral carpal tunnel syndrome was not evident.  The 
examiner did find a small bone cyst within the styloid 
process of the left ulna.  An electromyograph (EMG) and nerve 
conduction studies revealed findings that were very mildly 
abnormal, with a very mild borderline delay of distal latency 
noted in the left ulnar nerve at the wrist.  

In VA Form 9s filed in 1998 and 1999, the veteran discussed 
his hearing loss and tinnitus issues.  He referred to the 
testing completed by VA in 1986 in which it was determined he 
was suffering from tinnitus and hearing loss.  The veteran 
also made reference to the treatment of his wrists during 
service.  

Regarding the claim of entitlement to service connection for 
hearing loss and tinnitus, the evidence presented since the 
claim was initially denied in 1986 is not new and material.  
Here, the evidence consists of the veteran's assertions and 
references to testing conducted in 1986 when he first filed 
his claim.  Since the examination findings and the veteran's 
assertions were of record and considered when the claim was 
denied in 1986, the evidence submitted is cumulative and 
redundant.  Therefore, the claim will not be reopened.  

With respect to the bilateral wrist disability, the 1994 
private treatment reports are new in the sense that they 
reflect further complaints of hand and wrist pain, but they 
are not material since they clearly show that the veteran's 
hand and wrist problems were related to frostbite.  Likewise, 
the December 1997 examination report is new but not material.  
In this respect, the evidence is new in showing that the 
appellant now has a diagnosed left wrist disorder.  The 
December 1997 study does not, however, contribute to 
providing a more complete picture of the circumstances 
surrounding the origin of the veteran's disability.  Indeed, 
it does not even suggest that a bilateral wrist disorder was 
incurred in or aggravated by service.  As such, the Board 
finds that new and material evidence has not been submitted 
to reopen a claim of entitlement to service connection for a 
bilateral wrist disorder. 

Because appellant has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).

Finally, in reaching this decision the Board considered the 
application of the Veterans Claims Assistance Act of 2000.  
The veteran, however, has been informed of the evidence 
necessary to substantiate his claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  In this 
respect, the RO has made numerous attempts to develop the 
record and has obtained the veteran's service medical records 
and post-service treatment records.  The veteran has been 
provided examinations by VA in connection with his claim.  
Finally, the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained. 
Accordingly, the Board finds that any existing duty to assist 
has been fulfilled.  See generally, Veterans Claims 
Assistance Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000). 


ORDER

New and material evidence has not been submitted to warrant 
reopening the claims of entitlement to service connection for 
hearing loss, tinnitus, and a bilateral wrist disorder.



REMAND

In November 2000, the President of the United States signed 
into law, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This act introduces 
several fundamental changes into VA's adjudication process.  
As these procedures could not have been followed by the RO at 
the time of the above referenced rating decision, and as 
these procedures are more favorable to the appellant than 
those previously in effect, further development is in order.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

With respect to of the matter on appeal here, the RO should 
obtain from the veteran, the names and addresses of all 
medical care providers who have treated him for PTSD.  The 
records should be secured and associated with the claims 
folder.  Under Section 3 of the Veterans Claims Assistance 
Act of 2000, (to be codified at 38 U.S.C. § 5103A(b)), VA 
must make reasonable efforts to obtain relevant records that 
the claimant adequately identifies and authorizes VA to 
obtain.  With regard to records from a Federal department or 
agency, however, the new law requires that "efforts to 
obtain those records shall continue until they are obtained 
unless it is reasonably certain that the records do not exist 
or that further efforts to obtain them would be futile."  
(emphasis added).  Documentary evidence that further efforts 
would be "futile" is not currently included in the claims 
folder.  Therefore, the efforts to obtain the any VA or other 
government agency records, if they are ultimately are not 
available, the RO must secure written evidence to that 
effect, and provide appropriate notice in accordance with the 
new law to be codified at 38 U.S.C. § 5103A(b)(2).  

By rating action of July 1998, service connection was 
established for PTSD.  A 10 percent rating was assigned, 
effective October 1, 1997.  In this case, the veteran is in 
disagreement with the initial rating assigned for his PTSD.  
Thus if indicated, the propriety of a staged rating, from the 
initial effective date forward must be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999). 

In connection with his claim of entitlement to service 
connection for PTSD, a VA examination was conducted in 
December 1997.  The examiner reported a diagnosis of PTSD.  
At that time, the examiner recommended that the veteran start 
therapy and referred him for treatment.  In his substantive 
appeal, the veteran reported that he had been undergoing 
treatment for his PTSD, but unfortunately the treatment 
records have not been obtained.  Therefore, as noted above, 
efforts must be made to obtain the pertinent treatment 
records. 

In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran, 
and request that he identify any health 
care provider that treated him for PTSD 
since October 1, 1997his separation from 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  As the latest examination is almost 
four years old, the veteran should be 
afforded a current VA examination to 
determine the current nature and extent 
of his PTSD.  All necessary evaluations, 
tests, and studies, including the 
assignment of a global assessment of 
functioning (GAF) score, deemed 
appropriate should be performed.  It is 
imperative that the examiner review the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and clinical studies must 
be accomplished, and all clinical 
findings must be reported in detail.  The 
examination reports should be typed. 

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for 
the VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

Thereafter, the RO should again review the veteran's claim.  
If any benefit sought on appeal remains denied, the veteran 
and representative should be furnished a supplemental 
statement of the case, including the discussion of staged 
ratings for PTSD in accordance with Fenderson v. West, 12 
Vet. App. 119 (1999).  The veteran and representative should 
then be given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



